


                    


Exhibit 10.1














    
HNI CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN




















As Amended and Restated Effective November 19, 2009
and Further Amended May 5, 2015






















































--------------------------------------------------------------------------------






TABLE OF CONTENTS




Page
I.
AMENDMENT AND RESTATEMENT……………………………..     1

1.1
Amendment and Restatement……………………………………     1

1.2
Purpose..........................................................................................    
1

1.3
Application of the Plan..…………………………………………     1



II.
DEFINITIONS………………………………………………………….     1

2.1
Definitions…………………………………………………….....     1

2.2
Gender and Number……………………………………………..     6



III.
ELIGIBILITY AND PARTICIPATION……………………………..     6

3.1
Eligibility……….………………………………………………..     6

3.2
Participation…..…………………………………………………     6

3.3
Missing Persons…………………………………………………     6



IV.
ESTABLISHMENT AND ENTRIES TO ACCOUNTS……………..     6

4.1
Accounts…………………………………………………………     6

4.2
Deferral Election Agreement……………………………………     7

4.3
Adjustments to Accounts………………………………………..     9

4.4
Commencement and Form of Distribution of Sub-Accounts……     9

4.5
Exceptions to Payment Terms…………………………………...    14

4.6
Death Benefit……………………………………………………    16

4.7
Funding………………………………………………………….    16



V.
ADMINISTRATION……………………………………………………    17

5.1
Administration…………………………………………………..    17

5.2
Actions of the Committee……………………………………….    17

5.3
Delegation……………………………………………………….    17

5.4
Expenses…………………………………………………………    17

5.5
Reports and Records……………………………………………..    18

5.6
Valuation of Accounts and Account Statements………………...    18

5.7
Indemnification and Exculpation………………………………..    18



VI.
BENEFICIARY DESIGNATION……………………………………..    18

6.1
Designation of Beneficiary………………………………………    18

6.2
Death of Beneficiary…………………………………………….    18

6.3
Ineffective Designation………………………………………….    18



VII.
WITHHOLDING……………………………………………………….    18



VIII.
CHANGE IN CONTROL, AMENDMENT, AND TERMINATION.    19

8.1
Change in Control………..………………………………………    19

8.2
Plan Amendment and Termination………………………………    19

IX.
CLAIMS PROCEDURE……….……………………………………….    19



X.
MISCELLANEOUS…………………………………………………….    20

10.1
Rights as a Stockholder…………….…………………….............    20





--------------------------------------------------------------------------------




10.2
Governing Law………….………………………………................    20

10.3
No Limit on Compensation Plans or Arrangements….…................    20

10.4
No Rights to Employment.………………………………................    20

10.5
Severability……………………………..………………...................21

10.6
Securities Matters……..………………………………….................    21

10.7
No Fractional Shares………….…………………………............ 21

10.8
Headings…………………………………………….……........... 21

10.9
Nontransferability………………………………….…….............    21

10.10
Unfunded Plan…………………………………………....    21

10.11
No Other Agreements………………………………….…    21

10.12
Incapacity…………………………………………….…..    21

10.13
Release………………………………………………..…..    22

10.14
Notices………………………………………………..…..    22

10.15
Successors………………………………………..…….    22











































































--------------------------------------------------------------------------------




HNI CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN




I.    AMENDMENT AND RESTATEMENT
1.1    Amendment and Restatement. HNI Corporation, an Iowa corporation (the
"Corporation"), established this HNI Corporation Executive Deferred Compensation
Plan (the "Plan"), effective February 13, 1986. The Corporation has amended and
restated the Plan from time to time, most recently effective January 1, 2005.
The Corporation hereby again amends and restates the Plan, effective November
19, 2009 (the "Restatement Date"), to accomplish certain changes to its form and
operation. The Corporation hereby amends Section 4.4 of the Plan, effective May
5, 2015.
1.2    Purpose. The purpose of the Plan is to give eligible executive members of
the Corporation and certain of its Subsidiaries the opportunity to defer the
receipt of compensation to supplement their retirement savings and to achieve
their personal financial planning goals.
1.3    Application of the Plan. Except as otherwise set forth herein, the terms
of the Plan, as amended and restated herein, apply to all amounts deferred under
the Plan, whether before, on, or after the Restatement Date.
II.    DEFINITIONS


2.1    Definitions. Whenever used in the Plan, the following terms shall have
the meaning set forth below and, when the defined meaning is intended, the term
is capitalized:
(a)“Account” means the device used to measure and determine the amount of
benefits payable to a Participant or Beneficiary under the Plan. The Corporation
shall establish a Cash Account and Stock Account for each Participant under the
Plan, and the term "Account," as used in the Plan, may refer to either such
Account or the aggregate of the two Accounts. In addition, the Corporation shall
establish a separate Sub-Account under each of the Participant's Cash Account
and Stock Account for each Deferral Election Agreement entered into by the
Participant pursuant to Section 4.2.


(b)“Annual Incentive,” of a Participant for a Plan Year, means the incentive
compensation awarded by the Employer to a Participant in cash or Stock for
services performed by the Participant during the Plan Year, as provided in the
HNI Corporation Annual Incentive Plan, or any predecessor plan thereto.


(c)“Base Salary,” of a Participant for a Plan Year, means the base salary,
including all regular basic wages before reduction for any amounts deferred on a
tax-qualified or nonqualified basis, payable in cash to the Participant for
services rendered to an Employer during the Plan Year. Base Salary shall exclude
incentive compensation, special fees or awards, allowances or any other form of
premium or incentive pay, or amounts designated by an Employer as payment toward
or reimbursement of expenses.
(1)














--------------------------------------------------------------------------------




(d)“Beneficiary” means the persons or entities designated by a Participant in
writing pursuant to Article 6 of the Plan as being entitled to receive any
benefit payable under the Plan by reason of the death of a Participant, or, in
the absence of such designation, the Participant's estate (pursuant to the rules
specified in Article 6).


(e)“Board” means the Board of Directors of the Corporation.


(f)“Change in Control” means:


(i)    the acquisition by any individual, entity or group (with the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of the combined
voting power of the then outstanding voting securities of the Corporation
entitled to vote generally in the election of directors (the "Outstanding
Corporation Voting Securities"); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change in
Control: (I) any acquisition directly from the Corporation; (II) any acquisition
by the Corporation; (III) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Corporation or any corporation
controlled by the Corporation; or (IV) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (iii) of this paragraph; or
(ii)    individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease during a 12-month period for any reason to constitute a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Corporation's shareholders, was approved by a vote of a majority
of the directors then comprising the Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


(iii)    consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Corporation
(a "Business Combination"), in each case, unless, following such Business
Combination: (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, 50% or more of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election






(2)








--------------------------------------------------------------------------------




of directors, as the case may be, of the corporation resulting from such
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns the Corporation or all or substantially all of
the Corporation's assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Corporation Voting Securities; (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Corporation or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 35% or more of the combined voting power of the then
outstanding voting securities of such corporation except to the extent that such
ownership existed prior to the Business Combination; and (C) at least a majority
of the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination, if such change in the members of the Board was not
indorsed by a majority of the members of the Incumbent Board.


(g)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
or any successor thereto.


(h)“Committee” means the Human Resources and Compensation Committee of the Board
or a delegate of such Committee.


(i)“Compensation” means the remuneration paid or awarded to the Participant by
an Employer as Base Salary, Annual Incentive, LTPP Award or Supplemental Income
Plan payment.


(j)“Corporation” means HNI Corporation, an Iowa corporation.


(k)“Deferral Election Agreement” means the agreement described in Section 4.2 in
which the Participant designates the amount of his or her Compensation, if any,
he or she wishes to contribute to the Plan and acknowledges and agrees to the
terms of the Plan.


(l)“Elective Deferral” means a contribution to the Plan made by a Participant
pursuant to a Deferral Election Agreement the Participant enters into with the
Corporation. Elective Deferrals shall be made according to the terms of the Plan
set forth in Section 4.2.


(m)“Employer” means the Corporation, any Subsidiary that adopts the Plan, and
any entity that continues the Plan as a successor under Section 10.15.
























(3)






--------------------------------------------------------------------------------




(n)“Enrollment Period” means the period designated by the Corporation during
which a Deferral Election Agreement may be entered into with respect to an
eligible member's future Compensation as described in Section 4.2. Generally,
the Enrollment Period must end no later than the end of the calendar year before
the calendar year in which the services giving rise to the Compensation to be
deferred are performed. As described in Section 4.2, an exception may be made to
this requirement for individuals who first become eligible to participate in the
Plan and for Elective Deferrals from Compensation considered to be
Performance-Based Compensation, as determined by the Committee or by the
Vice-President, Member and Community Relations, from time to time.


(o)“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor thereto.


(p)“Fair Market Value,” of a share of Stock, means the closing price of a share
as reported on the New York Stock Exchange on the date as of which such value is
being determined, or, if there shall be no reported transactions for such date,
on the next preceding date for which transactions were reported; provided,
however, if Fair Market Value for any date cannot be so determined, Fair Market
Value shall be determined by the Committee by whatever means or method as the
Committee, in the good faith exercise of its discretion, shall at such time deem
reasonable and within the meaning of Code Section 409A and the regulations
thereunder.


(q)“LTPP Award,” of a Participant for a performance period, means the amount
payable to the Participant in cash or Stock for the performance period pursuant
to the HNI Corporation Long-Term Performance Plan. The performance period for an
LTPP Award shall be set forth in the HNI Corporation Long-Term Performance Plan.


(r)“Participant” means an individual who satisfies the requirements of Section
3.1 and who has entered into a Deferral Election Agreement.


(s)“Performance-Based Compensation,” of a Participant for a period, means
incentive compensation of the Participant for such period where the amount of,
or entitlement to, the incentive compensation is contingent on the satisfaction
of pre-established organizational or individual performance criteria relating to
a performance period of at least 12 consecutive months. Organizational or
individual performance criteria are considered pre-established if established in
writing by not later than 90 days after the commencement of the period of
service to which the criteria relate, provided the outcome is substantially
uncertain at the time the criteria are established. Performance-based
compensation may include payment based on performance criteria not approved by
the Board or the Committee or by the stockholders of the Corporation.
Performance-based Compensation does not include any amount or portion of any
amount that will be paid either regardless of performance or based upon a level
of performance that is substantially certain to be met at the time the criteria
are established.






















(4)




--------------------------------------------------------------------------------




(t)“Plan Year” means the consecutive 12-month period beginning each January 1
and ending December 31.


(u)“Prime Rate” means the prime interest rate published in the Wall Street
Journal or its web site as of the first business day coincident with or
immediately following the third Monday in January.


(v)“Qualified Domestic Relations Order” has the same meaning as in Section
414(p) of the Code, but without regard to Section 414(p)(9) of the Code.


(w)“Restatement Date” means November 19, 2009.


(x)“Retirement,” of a Participant, means the Participant's Separation from
Service on or after the attainment of age 55 with ten years of service with an
Employer. The Chief Executive Officer of the Corporation or, with respect to the
Chief Executive Officer if the Chief Executive Officer is a Participant, the
Committee, in his, her or its discretion, may waive or reduce the ten-year
service requirement with respect to a Participant; provided any such waiver or
reduction is made before the eligible executive member becomes a Participant or,
with respect to each Deferral Election Agreement, before the last day of the
Enrollment Period for the Plan Year for which the agreement is made.


(y)“Separation from Service,” of a Participant, means the Participant's
separation from service with the Corporation and all of its affiliates, within
the meaning of Section 409A(a)(2)(A)(i) of the Code and the regulations
thereunder. Solely for these purposes, a Participant will be considered to have
a Separation from Service when the Participant dies, retires, or otherwise has a
termination of employment with all affiliates. The employment relationship is
treated as continuing intact while the Participant is on military leave, sick
leave or other bona fide leave of absence (such as temporary employment by the
government) if the period of such leave does not exceed six months, or if
longer, so long as the individual's rights to re-employment with the Corporation
or any affiliate is provided either by statute or by contract. If the period of
leave exceeds six months and the individual's right to re-employment is not
provided either by statute or contract, the employment relationship is deemed to
terminate on the first date immediately following such six-month period. Whether
a termination of employment has occurred is based on the facts and
circumstances.


(z)“Specified Employee” means a "key employee" (as defined in Section 416(i) of
the Code without regard to Section 416(i)(5)) of the Corporation. For purposes
hereof, an employee is a key employee if the employee meets the requirements of
Section 416(1)(A)(i), (ii) or (iii) (applied in accordance with the regulations
thereunder and disregarding Section 416(i)(5)) at any time during the 12-month
period ending on December 31. If a person is a key employee as of such date, the
person is treated as a Specified Employee for the 12-month period beginning on
the first day of the fourth month following such date.
















(5)






--------------------------------------------------------------------------------




(aa)“Subsidiary” means any corporation, joint venture, partnership, limited
liability company, unincorporated association or other entity in which the
Corporation has a direct or indirect ownership or other equity interest and
directly or indirectly owns or controls 50 percent or more of the total combined
voting or other decision‑making power.


(ab)“Supplemental Income Plan” means the HNI Corporation Supplemental Income
Plan, as may be amended from time to time, or any predecessor thereto.


(ac)“Stock” means the Corporation's common stock, $1.00 par value.


(ad)“Stock Unit” means the notational unit representing the right to receive one
share of Stock.


2.2    Gender and Number. Except when otherwise indicated by the context, any
masculine term used in the Plan also shall include the feminine gender; and the
definition of any plural shall include the singular and the singular shall
include the plural.
III.    ELIGIBILITY AND PARTICIPATION
3.1    Eligibility. Participation in the Plan shall be limited to those
executive members of an Employer who are eligible to participate in the HNI
Corporation Annual Incentive Plan.
3.2    Participation. An eligible executive member shall be notified of his or
her eligibility to make an Elective Deferral under the Plan for a Plan Year
prior to the beginning of the Plan Year, or as soon as administratively possible
thereafter. Unless so notified, a member shall not have the right to make
Elective Deferrals for a Plan Year, whether or not he or she has been permitted
to make Elective Deferral for any prior Plan Year.
3.3    Missing Persons. Each Participant and Beneficiary entitled to receive
benefits under the Plan shall be obligated to keep the Corporation informed of
his or her current address until all Plan benefits due to be paid to the
Participant or Beneficiary have been paid to him or her. If, after having made
reasonable efforts to do so, the Corporation is unable to locate the Participant
or Beneficiary for purposes of making a distribution, the amount of the
Participant's benefits under the Plan that would otherwise be considered as
nonforfeitable will be forfeited. If the missing Participant or Beneficiary is
located after the date of the forfeiture, the benefits for the Participant or
Beneficiary will not be reinstated. In no event will a Participant's or
Beneficiary's benefits be paid to him or her later than the date otherwise
required by the Plan and Code Section 409A.


IV.    ESTABLISHMENT AND ENTRIES TO ACCOUNTS
4.1    Accounts. The Committee shall establish two Accounts for each Participant
under the Plan as follows:
(a)    Cash Account. A Participant's Cash Account, as of any date, shall consist
of the Compensation the Participant has elected to allocate to that Account
under his or her Deferral Election Agreement(s) pursuant to Section 4.2,
increased by earnings thereon pursuant to Section 4.3(a) and reduced by
distributions from the Account pursuant to Sections 4.4, 4.5 and 4.6.


(6)




--------------------------------------------------------------------------------






(b)    Stock Account. A Participant's Stock Account, as of any date, shall
consist of the Compensation the Participant has elected to allocate to that
Account under his or her Deferral Election Agreement(s) pursuant to Section 4.2,
increased with earnings (including dividend equivalents) thereon and converted
to Stock Units pursuant to Section 4.3(b) and reduced by distributions from the
Account pursuant to Sections 4.4, 4.5 and 4.6.
The Committee shall establish a separate Sub-Account under each of these
Accounts for each Deferral Election Agreement entered into by the Participant
pursuant to Section 4.2. As specified in Section 4.2, as part of a Participant's
Deferral Election Agreement, the Participant shall elect how amounts deferred
under each Deferral Election Agreement are to be distributed to him or her from
among the available distribution options described in Section 4.4. The separate
Sub-Accounts are established to account for the different distribution terms
that may apply to each Sub-Account. The Corporation may combine Sub-Accounts
that have identical distribution terms or may establish other Sub-Accounts for a
Participant under the Plan from time to time in its discretion, as it deems
appropriate or advisable. A Participant shall have a full and immediate
nonforfeitable interest in his or her Accounts at all times.
4.2    Deferral Election Agreement. A Participant wishing to make an Elective
Deferral under the Plan for a Plan Year shall enter into a Deferral Election
Agreement during the Enrollment Period immediately preceding the beginning of
the Plan Year. A separate Deferral Election Agreement must be entered into for
each Plan Year a Participant wishes to make Elective Deferrals under the Plan.
In order to be effective, the Deferral Election Agreement must be completed and
submitted to the Committee at the time and in the manner specified by the
Committee, which may be no later than the last day of the Enrollment Period. The
Committee shall not accept Deferral Election Agreements entered into after the
end of the Enrollment Period. The Committee may require that a Participant enter
into a separate Deferral Election Agreement for each component of the
Participant's Compensation, i.e., Base Compensation, Annual Incentive, LTPP
Award and Supplemental Income Plan payment, he or she wishes to defer for a Plan
Year. Except as specified in the following two paragraphs, a Deferral Election
Agreement will be effective to defer Compensation earned after the Deferral
Election Agreement is entered into and not before.
For the Plan Year in which a member first becomes eligible to participate in the
Plan, the Committee may, in its discretion, allow the member to enter into a
Deferral Election Agreement within 30 days after he or she first becomes
eligible. In order to be effective, the Deferral Election Agreement must be
completed and submitted to the Committee on or before the 30-day period has
elapsed. The Committee shall not accept Deferral Election Agreements entered
into after the 30-day period has elapsed. If the member fails to complete a
Deferral Election Agreement by such time, he or she may enter into a Deferral
Election Agreement during any succeeding Enrollment Period in accordance with
the rules described in the preceding paragraph. For Compensation that is earned
based upon a specified performance period (for example, the Annual Incentive)
where a Deferral Election Agreement is entered into in the first year of
eligibility but after the beginning of
















(7)




--------------------------------------------------------------------------------




the performance period, the Deferral Election Agreement will be deemed to apply
to Compensation paid for services performed subsequent to the date the Deferral
Election Agreement is entered into if the Deferral Election Agreement applies to
the portion of the Compensation equal to the total amount of the Compensation
for the performance period multiplied by the ratio of the number of days
remaining in the performance period after the election over the total number of
days in the performance period. For purposes of the exception described in this
paragraph, the term "Plan" shall mean the Plan and any other plan required to be
aggregated with the Plan pursuant to Code Section 409A, and the regulations and
other guidance thereunder. Accordingly, if a member has previously been eligible
to participate in a plan required to be aggregated with the Plan, then the
30-day exception described in this paragraph shall not apply to him or her.


Deferral Election Agreements for Base Salary, incentive compensation (other than
Performance-Based Compensation) and Supplemental Income Plan payments shall be
completed and submitted to the Corporation at the time described above that is
ordinarily applicable to Deferral Election Agreements (subject to the exception
for employees who are newly eligible to participate). Deferral Election
Agreements for Compensation that is Performance-Based Compensation shall be
completed and submitted to the Corporation no later than six months before the
end of the performance period for such Compensation. The Committee shall
determine from time to time whether an item of incentive compensation is
considered Performance-Based Compensation for these purposes.


For each Deferral Election Agreement the Participant enters into, the
Participant shall specify:


(a)    The percentage of each component of Compensation, i.e., Base Salary,
Annual Incentive, LTPP Award or Supplemental Income Plan payment, the
Participant wishes to contribute as an Elective Deferral;


(b)    The manner (by percentage) in which the amounts in (a), above, are to be
allocated between the Participant's Cash Account and Stock Account; provided,
however, in the case of Compensation otherwise payable to the Participant in
Stock, the Compensation shall automatically be allocated to the Stock Account;
and


(c)    The time and manner of distribution (consistent with the requirements of
Section 4.4) of the Sub-Account established with respect to the Deferral
Election Agreement.


The Committee may from time to time establish a minimum amount that may be
deferred by a Participant pursuant to this Section 4.2 for any Plan Year.


Elective Deferrals shall be credited to the Participant's Cash Account or Stock
Account, as the case may be, as soon as administratively reasonable after the
Compensation would have been paid to the Participant had the Participant not
elected to defer it under the Plan.


In general, a Deferral Election Agreement shall become irrevocable as of the
last day of the Enrollment Period applicable to it. However, if a Participant
incurs an "unforeseeable emergency," as defined in Section










(8)






--------------------------------------------------------------------------------




4.5(c)(ii), or becomes entitled to receive a hardship distribution pursuant to
Treas. Reg. Section 1.401(k)-1(d)(3) after the Deferral Election Agreement
otherwise becomes irrevocable, the Deferral Election Agreement shall be
cancelled as of the date on which the Participant is determined to have incurred
the unforeseeable emergency or becomes eligible to receive the hardship
distribution and no further Elective Deferrals will be made under it.


4.3    Adjustments to Accounts.
(a)    The Participant's Cash Account shall be credited with earnings as of the
last day of each month. The amount so credited shall be the product of: (i) the
Cash Account balance as of such date (less any contributions credited to the
Account during the month); and (ii) 1/12 of the sum of (A) the Prime Rate (in
effect for the Plan Year) and (B) one percentage point.
(b)    The Elective Deferrals allocable to a Participant's Stock Account under a
Deferral Election Agreement shall be converted to Stock Units. In the case of
Elective Deferrals of Compensation otherwise payable to the Participant in cash,
the conversion shall occur on the day (the "conversion date") on which the
Elective Deferrals are credited to the Stock Account. On the conversion date,
the Elective Deferrals shall be converted to a number of whole and fractional
Stock Units determined by dividing the Elective Deferrals (plus earnings) by the
Fair Market Value of a share of Stock on the conversion date. In the case of
Elective Deferrals of Compensation otherwise payable to the Participant in
Stock, the conversion shall occur at the time the Elective Deferrals are
credited to the Stock Account pursuant to Section 4.2, with the number of Stock
Units so credited equal to the number of shares of Stock otherwise payable to
the Participant but for the Deferral Election Agreement. On each date on which
the Corporation pays a cash dividend (the "dividend date"), the Stock Account
shall be credited with an additional number of Stock Units determined by
dividing the dollar amount the Corporation would have paid as a dividend if the
Stock Units held in the Participant's Stock Account as of the record date for
the dividend were actual shares of Stock divided by the Fair Market Value of a
share of Stock on the dividend date. Appropriate adjustments in the Stock
Account shall be made as equitably required to prevent dilution or enlargement
of the Account from any Stock dividend, Stock split, reorganization or other
such corporate transaction or event.
4.4    Commencement and Form of Distribution of Sub-Accounts.
(a)    For Plan Years Commencing Before January 1, 2010. For Elective Deferrals
made for Plan Years commencing before January 1, 2010, the following rules set
forth in this Section 4.4(a) shall apply. As stated in Section 4.2(c), above, as
part of his or her Deferral Election Agreement, a Participant shall elect: (a)
the date on which distribution of each Sub-Account established for him or her
under the Plan is to commence, which date may be no earlier than December 31 of
the Plan Year immediately after the Plan Year in which the Compensation deferred
under the Deferral Election Agreement would otherwise have been paid to the
Participant; and (b) the form of distribution of




(9)








--------------------------------------------------------------------------------




each such Sub-Account from the available distribution forms set forth below:
(1)    a single lump-sum payment; or
(2)    monthly, quarterly or annual installment payments:
(A)    in the case of a Cash Sub-Account,
(i)    of a specified dollar amount; or
(ii)    over a specified period; and
(B)    in the case of a Stock Sub-Account,
(i)
of a number of shares of Stock equal to a specified dollar amount;

(ii)    of a specified number of shares of Stock; or
(iii)    over a specified period.
All distributions from Cash Sub-Accounts shall be paid in the form of cash. All
distributions from Stock Sub-Accounts shall be paid in the form of Stock (with
each Stock Unit converted to one share of Stock at the time of distribution).
If a Participant elects payment in the form of a lump sum, distribution shall be
made to the Participant in a lump sum on the commencement date elected by the
Participant.
In the case of a Participant who elects to receive a Sub-Account in the form of
installments, earnings and dividends shall be credited to the Participant's
Sub-Account in the manner provided in Section 4.3(a) and (b) during the payment
period.
If the Participant elects to receive payment of a Sub-Account in the form of
annual installments, the initial installment payment shall be made on January 15
of the Plan Year selected by the Participant. The remaining annual installment
payments shall be made on January 15 of each year thereafter until the
Participant's entire Sub-Account has been paid.
If the Participant elects to receive payment in the form of monthly or quarterly
installments, the installment payments shall commence on the first day of the
first month or quarter (as the case may be) of the Plan Year selected by the
Participant and will continue to be made on the first day of each month or
quarter (as the case may be) thereafter until the Participant's entire
Sub-Account has been paid.
In the case of a Participant who elects to receive installment payments of a
specified dollar amount from a Cash Sub-Account, the amount of each installment
payment will equal such specified




(10)




--------------------------------------------------------------------------------




dollar amount until the Sub-Account is exhausted, with the last installment
consisting of the balance in the Sub-Account. In the case of a Participant who
elects to receive installment payments of a number of shares of Stock equal to a
specified dollar amount, the number of shares to be distributed in each
installment payment shall be determined by dividing such specified dollar amount
by the Fair Market Value of a share of Stock on the distribution date, with the
last installment consisting of the balance in the Sub-Account.
In the case of a Participant who elects to receive installment payments over a
specified period from a Cash Sub-Account or Stock Sub-Account, the amount of
each installment payment shall be equal to the cash balance or number of Stock
Units (as the case may be) in the Participant's Sub-Account immediately prior to
the installment payment, multiplied by a fraction, the numerator of which is
one, and the denominator of which is the number of installment payments
remaining, with the last installment consisting of the balance of the
Participant's Sub-Account.
In the case of a Participant who elects to receive installment payments from a
Stock-Sub-Account equal to a specified number of shares, each installment
payment shall consist of such specified number, with the last installment
consisting of the balance of the Participant's Sub-Account.
Notwithstanding anything in this Section 4.4(a) to the contrary, a Participant
who elects to receive a Sub-Account in installments must elect a payment amount
that results in a total annual Plan payment from all Sub-Accounts (of cash,
Stock or both) equaling at least $25,000. If, on January 15 of a Plan Year, the
balance of a Participant's Sub-Account then being distributed in the form of
monthly or quarterly installments is less than $25,000, the entire balance will
be paid to the Participant in a single sum on such date. In any event, the
remaining balance of a Participant's Account shall be paid on the 25th
anniversary of the first payment.
A Participant may modify an election for payment of a Sub-Account to postpone
the commencement date or change the method of payment to another method
permitted under the Plan. In specifying a new commencement date, the Participant
may elect that if the Participant is employed at or after the attainment of age
55 with ten years of service with an Employer, other than as provided in Section
4.6 on account of death, the commencement date shall be of the later or earlier
of (i) a specified future commencement date, or (ii) the date of the
Participant’s future Separation from Service (including as a result of
Retirement and other than on account of death).
In order to be effective, any requested modification must: (a) be in writing and
be submitted to the Corporation at the time and in the manner specified by the
Committee; (b) not take effect for at least 12 months from the date on which it
is submitted to the Corporation; (c) be submitted to the Corporation at least 12
months prior to the then scheduled distribution commencement date ("original
distribution date"); and (d) specify the new distribution commencement date can
in no event be any earlier than five years after the original distribution date.
For purposes hereof, if the original or any other distribution date is a Plan
Year rather than a specified date within a Plan Year, the original distribution
date shall be deemed to be the first day of the Plan Year.






(11)






--------------------------------------------------------------------------------




(b)    For Plan Years Commencing On or After January 1, 2010.
(i)    For Elective Deferrals made for Plan Years commencing on or after January
1, 2010, the rules set forth in this Section 4.4(b) shall apply. As part of his
or her Deferral Election Agreement, a Participant shall elect:
(A) the Plan Year in which distribution of each Sub-Account established for him
or her under the Plan is to commence,; and
(B) the method of distribution of each Sub-Account from the available
distribution methods below.
(ii)    In specifying a distribution commencement date, a Participant’s election
shall be subject to the following rules:
(A)    The distribution commencement date cannot be earlier than the third
Monday in January immediately after the end of the first Plan Year following the
Plan Year in which the Compensation deferred under the Deferral Election
Agreement would otherwise have been paid to the Participant
(B)    The Participant’s distribution commencement date shall be subject to the
provisions of Section 4.5.
(C)    The Participant’s distribution commencement date shall be subject to the
provisions of Section 4.6.
(D)    In general, the Participant must elect a fixed date as his or her
distribution commencement date. However, the Participant also may elect that if
the Participant is employed at or after the attainment of age 55 with ten years
of service with an Employer, the commencement date shall be any of the
following:
(I)    The later of a specified commencement date or the date of the
Participant’s Separation from Service (including as a result of Retirement and
other than on account of death).
(II)    The earlier of a specified commencement date or the date of the
Participant’s Separation from Service (including as a result of Retirement and
other than on account of death).
(III)    Upon the Participant’s Separation from Service (including as a result
of Retirement and other than on account of death).








(12)




--------------------------------------------------------------------------------




(iii)    In specifying a method of distribution of each Sub-Account a
Participant shall be required to choose from the following available
distribution methods:
(A)    a single lump-sum payment, or
(B)    annual installments over a number, not to exceed 15, of years specified
by the Participant.
All distributions from Cash Sub-Accounts shall be paid in the form of cash. All
distributions from Stock Sub-Accounts shall be paid in the form of Stock (with
each Stock Unit converted to one share of Stock at the time of distribution).
If a Participant elects a Sub-Account in the form of a lump sum, distribution
shall be made to the Participant in a lump sum on the third Monday in January of
the Plan Year elected by the Participant.
If a Participant elects to receive a Sub-Account in the form of installments,
the initial installment payment shall be made on the third Monday in January of
the Plan Year elected by the Participant for benefit commencement. The remaining
annual installment payments shall be made on each anniversary of the
commencement date during the payment period elected by the Participant. The
amount of each installment payment shall be equal to the cash balance or number
of Stock Units (as the case may be) in the Participant's Sub-Account immediately
prior to the installment payment, multiplied by a fraction, the numerator of
which is one, and the denominator of which is the number of installment payments
remaining, with the last installment consisting of the balance of the
Participant's Sub-Account. Earnings and dividends shall be credited to the
Participant's Sub-Account in the manner provided in Section 4.3(a) and (b)
during the payment period.
(iv)    If at any time the present value of any benefit under the Plan that
would be considered a "single plan" under Treasury Regulation Section
1.409A-1(c)(2) together with the present value of any benefit required to be
aggregated with such benefit under Treasury Regulation Section 1.409A-1(c)(2),
is less than the dollar limit set forth in Section 402(g)(1)(B) of the Code, the
Corporation may, in its discretion, distribute such benefit (or benefits) to the
Participant in the form of a single lump sum, provided the payment results in
the liquidation of the entirety of the Participant's interest under the "single
plan," including all benefits required to be aggregated as part of the "single
plan" under Treasury Regulation Section 1.409A-1(c)(2), and provided further the
Corporation evidences its exercise of such discretion in writing no later than
the date of such payment.
(v)    A Participant may modify an election for payment of a Sub-Account to
postpone the commencement date or change the method of payment to another method
permitted under the Plan.








(13)




--------------------------------------------------------------------------------






Any modification of the Participant’s commencement date shall be made in a
manner whereby the new commencement date is in compliance with clause (ii) of
this Subsection (b). In addition, in order to be effective, any requested
modification must:
(A)    be in writing and be submitted to the Committee at the time and in the
manner specified by the Committee;
(B)    not take effect for at least 12 months from the date on which it is
submitted to the Committee;
(C)    be submitted to the Committee at least 12 months prior to the then
scheduled distribution commencement date ("original distribution date"); and
(D)    specify that the new distribution commencement date can in no event be
any earlier than five years after the original distribution date.
For purposes hereof, if the original or any other distribution date is a Plan
Year rather than a specified date within a Plan Year, the original distribution
date shall be deemed to be the first day of the Plan Year.
4.5    Exceptions to Payment Terms. Notwithstanding anything in this Article 4
or a Participant's Deferral Election Agreement (as may be modified pursuant to
Section 4.4) to the contrary, the following terms, if applicable, shall apply to
the payment of a Participant's Sub-Accounts.
(a)    Separation from Service for Reasons Other than Retirement or Death. If a
Participant has a Separation from Service for reasons other than Retirement or
death, all of the Participant's Sub-Accounts (or the remaining balances thereof
if distribution has already commenced) will be distributed to him or her in a
single sum (regardless of the form otherwise elected by the Participant) within
90 days following the Participant's Separation from Service. If the Participant
has a Separation from Service due to death, the rules set forth in Section 4.6
shall apply.


(b)    Delay in Distributions.


(i)    If the Participant is a Specified Employee, any Plan distributions that
are otherwise to commence on the Participant's Separation from Service shall
commence on the date immediately following the six-month anniversary of the
Separation from Service or, if earlier, on the date of the Participant's death.
In this case, the first payment following the period of delay required by this
Section 4.5(b)(i) shall be increased by any amount that would otherwise have
been payable to the Participant under the Plan during the delay period.


(ii)    The Corporation shall delay the distribution of any amount otherwise
required to be distributed under the Plan if, and to the extent that, the
Corporation reasonably anticipates the Corporation's deduction with respect to
such distribution otherwise would be limited or eliminated by application of
Code Section 162(m). In such event, (A) if any payment is delayed during any
year on account of Code Section 162(m), then all payments that could be delayed
on account of Code Section 162(m) during such year must also be delayed; (B)
such delayed payments must be paid either (1) in the first year in which the
Corporation reasonably


(14)




--------------------------------------------------------------------------------




anticipates the payment to be deductible, or (2) the period beginning on the
date of the Participant's Separation from Service and ending on the later of the
end of the Participant's year of separation or the fifteenth (15th) day of the
third month after such separation; and (C) if payment is delayed to the date of
Separation from Service with respect to a Participant who is a Specified
Employee, such payment shall commence on the date immediately following the
six-month anniversary of the Separation from Service, or if earlier, on the date
of the Participant's death.


(iii)    The Corporation shall delay the distribution of any amount otherwise
required to be distributed under the Plan if, and to the extent that, the
Corporation reasonably anticipates the making of the distribution would violate
Federal securities laws or other applicable law. In such event, the distribution
will be made at the earliest date on which the Corporation reasonably
anticipates the making of the distribution will not cause such a violation.


(c)    Acceleration of Distributions. All or a portion of a Participant's
Sub-Accounts may be distributed at an earlier time and in a different form than
specified in this Article 4:


(i)    As may be necessary to fulfill a Qualified Domestic Relations Order or as
specified in Section 1.409A-3(j)(4)(3) of the Treasury Regulations.
Distributions pursuant to a Qualified Domestic Relations Order shall be made
according to administrative procedures established by the Corporation.


(ii)    If the Participant has an unforeseeable emergency. For these purposes an
"unforeseeable emergency" is a severe financial hardship of the Participant
resulting from an illness or accident of the Participant or the Participant's
spouse, Beneficiary or dependent (as defined in Section 152(a) of the Code,
without regard to Section 152(b)(1), (b)(2), and (d)(1)(B)), loss of the
Participant's property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. For example, the imminent foreclosure of or eviction from the
Participant's primary residence may constitute an unforeseeable emergency. In
addition, the need to pay for medical expenses, including non-refundable
deductibles, as well as for the cost of prescription drug medication, may
constitute an unforeseeable emergency. Finally, the need to pay for funeral
expenses of a spouse, Beneficiary or a dependent (as defined in Section 152(a)
of the Code, without regard to Section 152(b)(1), (b)(2) and (d)(1)(B)) may also
constitute an unforeseeable emergency. Except as otherwise provided in this
paragraph (c)(ii), the purchase of a home and the payment of college tuition are
not unforeseeable emergencies. Whether a Participant is faced with an
unforeseeable emergency permitting a distribution under this paragraph (c)(ii)
is to be determined based on the relevant facts and circumstances of each case,
but, in any case a distribution on account of an unforeseeable emergency may not
be made to the extent such emergency is or may be relieved through reimbursement
or compensation from insurance or otherwise, by liquidation of the Participant's
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of Elective Deferrals.












(15)




--------------------------------------------------------------------------------








Distributions because of an unforeseeable emergency must be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any Federal, state, or local income taxes or penalties
reasonably anticipated to result from the distribution). Determinations of the
amounts reasonably necessary to satisfy the emergency need must take into
account any additional compensation available due to the Participant's
cancellation of a Deferral Election Agreement due to an unforeseeable emergency
pursuant to Section 4.2. However, the determination of amounts reasonably
necessary to satisfy the emergency need is not required to take into account any
additional compensation that, due to the unforeseeable emergency, is available
under another nonqualified deferred compensation plan but has not actually been
paid.


(iii)    Due to a failure of the Plan to satisfy Section 409A with respect to
the Participant, but only to the extent an amount is required to be included in
the Participant's income as a result of such failure.


(iv)    For Elective Deferrals made for Plan Years commencing on or after
January 1, 2010, in the event of a Change in Control, in which case the
Participant's Account shall be distributed to him or her in a lump sum within 90
days after the date on which the Change in Control occurs.


4.6    Death Benefit. If a Participant dies with all or a portion of his or her
Account unpaid, the Account shall be paid to his or her Beneficiary, as
designated in accordance with Article 6, in the form (single lump sum or
installments) and time elected by the Participant under Sections 4.2 and 4.4,
subject to Section 4.5 and Article 8. Notwithstanding the preceding sentence,
for Elective Deferrals made for Plan Years beginning on or after January 1,
2010, if a Participant dies with all or a portion of his or her Account unpaid,
the Account shall be paid to his or her Beneficiary, as designated in accordance
with Article 6, in the form of a single lump sum, with distribution commencing
to the Beneficiary within 90 days following the date of the Participant's death.
4.7    Funding. An Employer's obligations under the Plan shall in every case be
an unfunded and unsecured promise to pay. Each Participant's or Beneficiary's
rights under the Plan shall be no greater than those of a general, unsecured
creditor of an Employer. The amount of each Participant's Account shall be
reflected on the accounting records of the Corporation but shall not be
construed to create, or require the creation of, a trust, custodial or escrow
account. No Participant shall have any right, title, or interest












(16)




--------------------------------------------------------------------------------






whatsoever in or to any investment reserves, accounts or funds an Employer may
purchase, establish, or accumulate, and, except as provided in Section 8.1, no
Plan provision or action taken pursuant to the Plan shall create or be construed
to create a trust or a fiduciary relationship of any kind between an Employer
and a Participant or any other person. All amounts paid under the Plan shall be
paid in cash or Stock from the general assets of an Employer, and an Employer
shall not be obligated under any circumstances to fund its financial obligations
under the Plan. The Corporation may create a trust to hold funds or securities
to be used in payment of its obligation under the Plan, and may fund such trust;
provided, however, any funds contained therein shall remain liable to the claims
of the Corporation's general creditors.


V.    ADMINISTRATION
5.1    Administration. The Plan shall be administered by the Committee. In
addition to the other powers granted under the Plan, the Committee shall have
all powers necessary to administer the Plan, including, without limitation,
powers:


(a)    to interpret the provisions of the Plan;


(b)    to establish and revise the method of accounting for the Plan and to
maintain the Accounts; and


(c)    to establish rules for the administration of the Plan and to prescribe
any forms required to administer the Plan.


5.2    Actions of the Committee. The Committee (including any person or entity
to whom the Committee has delegated duties, responsibilities or authority, to
the extent of such delegation) has total and complete discretionary authority to
determine conclusively for all parties all questions arising in the
administration of the Plan, to interpret and construe the terms of the Plan and
to determine all questions of eligibility and status of members, Participants
and Beneficiaries under the Plan and their respective interests. Subject to the
claims procedures of Article 9, all determinations, interpretations, rules and
decisions of the Committee (including those made or established by any person or
entity to whom the Committee has delegated duties, responsibilities or
authority, if made or established pursuant to such delegation) are conclusive
and binding upon all persons having or claiming to have any interest or right
under the Plan.
5.3    Delegation. The Committee, or any officer or other member of the
Corporation designated by the Committee, shall have the power to delegate
specific duties and responsibilities to officers or other members of the
Corporation or other individuals or entities. Any delegation may be rescinded by
the Committee at any time. Each person or entity to whom a duty or
responsibility has been delegated shall be responsible for the exercise of such
duty or responsibility and shall not be responsible for any act or failure to
act of any other person or entity.


5.4    Expenses. The expenses of administering the Plan shall be borne by the
Corporation.




(17)




--------------------------------------------------------------------------------




5.5    Reports and Records. The Committee, and those to whom the Committee has
delegated duties under the Plan, shall keep records of all their proceedings and
actions and shall maintain books of account, records and other data as shall be
necessary for the proper administration of the Plan and for compliance with
applicable law.
5.6    Valuation of Accounts and Account Statements. As of each valuation date,
the Committee shall adjust the previous Account balances of each Participant for
Elective Deferrals, distributions and investment gains and losses. A "valuation
date," for these purposes, is the last day of each calendar quarter, and such
other dates as the Committee may designate from time to time in its discretion.
The Committee shall provide each Participant with a statement of his or her
Account balances on a quarterly basis.
5.7    Indemnification and Exculpation. The agents, officers, directors and
members of the Corporation and its Subsidiaries and the Committee shall be
indemnified and held harmless by the Corporation against and from any and all
loss, cost, liability or expense that may be imposed upon or reasonably incurred
by them in connection with or resulting from any claim, action, suit or
proceeding to which they may be a party or in which they may be involved by
reason of any action taken or failure to act under the Plan and against and from
any and all amounts paid by them in settlement (with the Corporation's written
approval) or paid by them in satisfaction of a judgment in any such action, suit
or proceeding. The foregoing provision shall not be applicable to any person if
the loss, cost, liability or expense is due to such person's gross negligence or
willful misconduct.
VI.    BENEFICIARY DESIGNATION
6.1    Designation of Beneficiary. Each Participant shall be entitled to
designate a Beneficiary or Beneficiaries who, upon the Participant's death, will
receive the amounts that otherwise would have been paid to the Participant under
the Plan. All designations shall be signed by the Participant and shall be in a
form prescribed by the Committee. The Participant may change his or her
designation of Beneficiary at any time, on a form prescribed by the Committee.
The filing of a new Beneficiary designation form by a Participant shall
automatically revoke all prior designations by that Participant.
6.2    Death of Beneficiary. In the event all the Beneficiaries named by a
Participant pursuant to Section 6.1 predecease the Participant, the amounts that
would have been paid to the Participant under the Plan shall be paid to the
Participant's estate.
6.3    Ineffective Designation. In the event the Participant does not designate
a Beneficiary, or for any reason such designation is ineffective in whole or in
part, the ineffectively designated amounts shall be paid to the Participant's
estate.
VII.    WITHHOLDING
The Corporation shall reduce the amount of any cash payment under the Plan and
an Employer may reduce the amount of any other compensation payable to a
Participant to the extent the Corporation or Employer deems appropriate for
Federal, state or local tax withholding or other purposes required by law. The
Corporation shall reduce the amount of any Stock payment under the Plan to the
extent the Corporation deems appropriate for Federal, state or local tax
withholding, based upon the supplemental wage withholding rate, or for other
purposes required by law.


(18)




--------------------------------------------------------------------------------






VIII.    CHANGE IN CONTROL, AMENDMENT, AND TERMINATION
8.1    Change in Control. The provisions of this Section 8.1 shall apply to
Elective Deferrals made for Plan Years commencing before January 1, 2010.
(a)    Retention of Plan Benefits. A Participant shall retain rights to payment
of all amounts credited to his or her Accounts under the Plan, including
earnings pursuant to Section 4.3, in the event of a Change in Control.
(b)    Contributions to Trust. Notwithstanding anything in Section 4.7 to the
contrary, the Corporation shall be obligated not later than upon the occurrence
of a Change in Control, to transfer assets to one or more irrevocable grantor
trusts established by the Corporation in an amount at least sufficient to
provide for the obligations of the Employers under the Plan as of the date of
such transfer. The assets of any such trust shall at all times be subject to the
claims of the general unsecured creditors of the Employers and not be subject to
the prior claim of any Participant or Beneficiary under the Plan. Any such trust
so established and the rights and obligations of any individual, the Employers,
and the trustee in such trust shall be governed exclusively by such trust;
provided the provisions of the Plan shall govern exclusively the rights of a
Participant or Beneficiary to benefits under the Plan.
8.2    Plan Amendment and Termination. The Board or the Committee has the
authority to amend, modify, and/or terminate the Plan at any time. No amendment
or termination of the Plan shall in any manner reduce the Account balance of any
Participant without the consent of the Participant (or if the Participant has
died, his or her Beneficiary). Without limiting the foregoing, the Board may, in
its sole discretion: (a) freeze the Plan by precluding any further Elective
Deferrals and/or other credits, but otherwise maintain the balance of the
provisions of the Plan; or (b) terminate the Plan in its entirety and distribute
the Participant's Accounts at an earlier date and in a different form than
otherwise provided under the Plan, provided such termination and distribution
comply with the requirements of Section 409A of the Code.
IX.    CLAIMS PROCEDURE
The Committee shall notify a Participant in writing within 90 days of the
Participant's written application for benefits of the Participant's eligibility
or non-eligibility for benefits under the Plan; provided, however, benefit
distribution shall not be contingent upon a Participant's application for
benefits. If the Committee determines a Participant is not eligible for benefits
or full benefits, the notice shall set forth: (a) the specific reasons for such
denial; (b) a specific reference to the provision of the Plan on which the
denial is based; (c) a description of any additional information or material
necessary for the Participant to perfect the claim, and a description of why it
is needed; and (d) an explanation of the Plan's claims review procedure and
other appropriate information as to the steps to be taken if the Participant
wishes to have the claim reviewed. If the Committee determines there are special
circumstances requiring additional time to make a decision, the Committee shall
notify the Participant of the special circumstances and the date by which a






(19)




--------------------------------------------------------------------------------




decision is expected to be made, and may extend the time for up to an additional
90-day period. If a Participant is determined by the Committee to be not
eligible for benefits, or if a Participant believes he or she is entitled to
greater or different benefits, the Participant shall have the opportunity to
have the Participant's claim reviewed by the Committee by filing a petition for
review with the Committee within 60 days after receipt by the Participant of the
notice issued by the Committee. The petition shall state the specific reasons
the Participant believes the Participant is entitled to benefits or greater or
different benefits. Within 60 days after receipt by the Committee of the
petition, the Committee shall afford the Participant (and the Participant's
counsel, if any) an opportunity to present the Participant's position to the
Committee orally or in writing, and the Participant (or counsel) shall have the
right to review the pertinent documents, and the Committee shall notify the
Participant of its decision in writing within the 60-day period, stating
specifically the basis of the decision written in a manner calculated to be
understood by the Participant and the specific provisions of the Plan on which
the decision is based. If, because of the need for a hearing, the 60-day period
is not sufficient, the decision may be deferred for up to another 60-day period
at the election of the Committee, but notice of this deferral shall be given to
the Participant. If a Participant does not appeal on time, the Participant will
lose the right to appeal the denial and the right to file suit under ERISA, and
the Participant will have failed to exhaust the Plan's internal administrative
appeal process, which is generally a prerequisite to bringing suit. In the event
an appeal of a denial of a claim for benefits is denied, any lawsuit to
challenge the denial of such claim must be brought within one year of the date
the Committee has rendered a final decision on the appeal.
In the case of a Participant's death, the same procedures shall apply to the
Beneficiary.
X.    MISCELLANEOUS
10.1    Rights as Stockholder. No person shall have any right as a stockholder
of the Corporation with respect to any shares of Stock or other equity security
of the Corporation payable under the Plan unless and until such person becomes a
stockholder of record with respect to such shares or equity security.
10.2    Governing Law. The Plan and all determinations made and actions taken
pursuant thereto, to the extent not otherwise governed by the Code or the laws
of the United States, shall be governed by the laws of the State of Iowa and
construed in accordance therewith without giving effect to principles of
conflicts of laws.
10.3    No Limit on Compensation Plans or Arrangements. Nothing contained in the
Plan shall prevent the Corporation or a Subsidiary from adopting or continuing
in effect other or additional compensation plans or arrangements.
10.4    No Right to Employment. Neither the adoption and maintenance of the Plan
nor the execution by the Corporation of a Deferral Election Agreement with any
Participant shall be construed as giving a Participant the right to be retained
as a member of the Corporation or any Subsidiary, nor will it affect in any way
the right of the Corporation or a Subsidiary to terminate a Participant's
employment at any time, with or without cause. In addition, the Corporation or a
Subsidiary may at any time dismiss a Participant from employment free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan.






(20)




--------------------------------------------------------------------------------






10.5    Severability. If any provision of the Plan or any Deferral Election
Agreement is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction or would disqualify the Plan or any Deferral Election Agreement
under any law deemed applicable by the Board, such provision shall be construed
or deemed amended to conform to applicable laws, or if it cannot be so construed
or deemed amended without, in the determination of the Board, materially
altering the purpose or intent of the Plan or the Deferral Election Agreement,
such provision shall be stricken as to such jurisdiction or Deferral Election
Agreement, and the remainder of the Plan or any such Deferral Election Agreement
shall remain in full force and effect.
10.6    Securities Matters. The Corporation shall not be required to deliver any
share of Stock until the requirements of any federal or state securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Corporation to be applicable are
satisfied.
10.7    No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan. Any fractional share otherwise payable under the
Plan shall be settled in the form of cash.
10.8    Headings. Headings are given to the Articles, Sections and Subsections
of the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.


10.9    Nontransferability. No benefit payable at any time under the Plan will
be subject in any manner to alienation, sale, transfer, assignment, pledge,
levy, attachment or encumbrance of any kind.


10.10    Unfunded Plan. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for "a select group of
management or highly compensated employees" within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA, and therefore is further intended to
be exempt from the provisions of Parts 2, 3, and 4 of Title I of ERISA.
10.11    No Other Agreements. The terms and conditions set forth herein
constitute the entire understanding of the Corporation, the Subsidiaries and the
Participants with respect to the matters addressed herein.
10.12    Incapacity. In the event any Participant is unable to care for his or
her affairs because of illness or accident, any payment due may be paid to the
Participant's spouse, parent, brother, sister, adult child or other person
deemed by the Corporation to have incurred expenses for the care of the
Participant, unless a duly qualified guardian or other legal representative has
been appointed.












(21)




--------------------------------------------------------------------------------






10.13    Release. Any payment of benefits to or for the benefit of a Participant
made in good faith by the Corporation in accordance with the Corporation's
interpretation of its obligations hereunder, shall be in full satisfaction of
all claims against the Corporation and all Subsidiaries for benefits under the
Plan to the extent of such payment.
10.14    Notices. Any notice permitted or required under the Plan shall be in
writing and shall be hand delivered or sent, postage prepaid, by first class
mail, or by certified or registered mail with return receipt requested, to the
Committee, if to the Corporation, or to the address last shown on the records of
the Corporation, if to a Participant. Any such notice shall be effective as of
the date of hand delivery or mailing.
10.15    Successors. All obligations of the Corporation under the Plan shall be
binding upon and inure to the benefit of any successor to the Corporation,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business or assets of the Corporation.








































































(22)


